PER CURIAM.
The appellant, Beverly Hammer, challenges the judgment and sentence imposed upon her after a jury found her guilty of trafficking in cocaine. After reviewing the record on appeal and considering the briefs and argument presented by counsel, we find the points raised by the appellant are without merit and, accordingly, affirm. As to the appellant’s claim of ineffective assistance of counsel, such claims are not generally reviewable by direct appeal. See Kelley v. State, 486 So.2d 578, 585 (Fla.), cert. denied, 479 U.S. 871, 107 S.Ct. 244, 93 L.Ed.2d 169 (1986). The appellant should, accordingly, raise this claim by motion in the trial court pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
SCHOONOVER, A.C.J., and FRANK and THREADGILL, JJ., concur.